¥

05/04/2021 6:45:59 PM ~O4 FAXCOM @ PAGE 8 OF 11

a FS WwW BI be

oO 44 NOON

10
il
12
13
14
15
16
17
18
19

al
22
23
24.
a5
26

Kyle A. Famam, AK Bar No. 1610085
COZEN O'CONNOR

999 Third Avenue, Suite 1900

Seattle, WA 98104

Telephone: 206.340.1000

Toll Free Phone: 1.800,423.1950
Facsimile: 206.621.8783

E-mail: kfamam@cozen.com

Attomey for Plaintiffs

IN THE SUPERIOR COURT OF THE STATE OF ALASKA
FOURTH JUDICIAL DISTRICT AT FAIRBANKS

OHIO SECURITY RURAN CE
COMPANY, a New Hampshire company,
ee P| Cause No, YFA*ZI- 01S BCI
Plaintiff,
SUMMONS AND NOTICE TO
v. PARTIES OF JUDICIAL ASSIGNMENT

BLACK & DECKER INC. D/B/A PORTER-
CABLE CORPORATION, a Maryland
corporation,

Defendant.

 

 

TO DEFENDANT; BLACK & DECKER INC D/B/A PORTER-CABLE CORPORATION
You are hereby summoned and required to file with the Court a written Answer to the
Complaint which accompanies this Summons. Your answer must be filed with the Court at:

101 Lacey Street, Fairbanks, Alaska within 20* days after the day you receive the Summons.
In addition, a copy of your Answer must be sent to:

Plaintiff's Attomey: Kyle A. Famam, Cozen O’Connor
999 Third Avenue, Suite 1900
Seattle, WA 98104

If you fail to file your Answer within the required time, a default judgment may be entered
against you for the relief demanded in the Complaint.

If you are not represented by an attorney, you must inform the Court and all other parties in
this case, in writing, of your current mailing address and any future changes to your mailing

SUMMONS -1 LAW OFFICES OF

N: COZEN O'CONNOR
A PROFESSIONAL CORPORATION

BAS THIRD AVENUE
Suits tso0

WELLS FARGO CENTER

SEATTLE, WASHINGTON 94104
{205) 940.1000

cee Case LoL cv-OOOLS-IWS Document 1-1. Filed 08/02/21 Page 1 ekfiait
1 of 6

 

A
'

05/04/2021 68:45:59 PM -04

oO eo NN Hh BR WB KOR

NP NPN NY NO NNR Rm eee
AO Ww F&F WS NHN FF SG oO wa a DH HD B&B DW BH GB SF

  

address and telephone number. You may use court form Notice of Change of Address /
Telephone Number (TF-955), available at the clerk’s office or on the Court system’s website at

https://public.courts. alaska. gov/web/forms/docs/tf-955.pdf, to inform the Court.

-OR-
If you have an attomey, the attorney must comply with Alaska R. Civ. P. 5(i).

NOTICE OF JUDICIAL ASSIGNMENT

 

TO: Plaintiff and Defendants
This case has been assigned to Judge Z L/ [ Cc.

Mas 19.2041

ate

  
     

das has 40 days to file its Answer. If
ANE

United States, you also have 40 days to

* The state or a state officer or agency named‘ag
you have been served with this Summons outsi
file your Answer.

- LAW OFFICES OF
SUMMONS 2 COZEN 0’ CONNOR

A PROFESSIONAL CORPORATION
299 THIRD AVENUE
SUITE 1800
WELLS FARGO CENTER
SEATTLE, WASHINGTON 98104
(708) 340-1000

mee Gee A OT CV OOO LS IWS Document 1-1 Filed 08/02/21 Page 2 eX@ieiT
2 of6

 

FAXCOM & PAGE 9 OF 11

A
eo & SN DBD A FP W NHN eS

BR NM NR NO ND ROR mm mkt
Nn A F&F Ww NH we Oo OO CO NY DA WN FPF WD HO & OC

 

 

Kyle A. Farnam, AK Bar No. 1610085
COZEN O'CONNOR

999 Third Avenue, Suite 1900

Seattle, WA 98104

Telephone: 206.340.1000

Toll Free Phone: 1.800.423.1950
Facsimile: 206.621.8783

E-mail: kfarnam@cozen.com

Attorney for Plaintiffs

IN THE SUPERIOR COURT OF THE STATE OF ALASKA
FOURTH JUDICIAL DISTRICT AT FAIRBANKS

 

 

OHIO SECURITY INSURANCE
COMPANY, a New Hampshire company,
Cause No.
Plaintiff,
COMPLAINT
Vv.
BLACK & DECKER INC. D/B/A PORTER-
CABLE CORPORATION, a Maryland
corporation,
Defendant.
COMPLAINT FOR DAMAGES

 

Plaintiff Ohio Security Insurance Company (“Ohio Security”), as subrogee of CJ’s of
Fairbanks LLC d/b/a Car!’s Jr. (“CJ”), by and through its attorneys of record, complain against
Defendant Black & Decker Inc. d/b/a Porter-Cable Corporation (“Porter-Cable”) as follows:

IL PARTIES

1.1 Atall relevant times, Ohio Security was and is a company duly organized under
the laws of New Hampshire with its principal place of business in Ohio.

1.2 At all relevant times, Ohio Security provided insurance coverage to CJ and its

property located at 1391 University Avenue South, Fairbanks, Alaska 99709 (“Subject
Property”).

. LAW OFFICES OF
COMPLAINT - 1 COZEN O’CONNOR

A PROFESSIONAL CORPORATION
909 THIRD AVENUE
Sulte 1900
WELLS FARGO CENTER
SEATTLE, WASHINGTON 98104
(206) 340-1000

LEGAL\51860656\1 00042.0021,000/455262,000

Case 4:21-cv-00018-JWS Document 1-1 Filed 08/02/21 Page 3 GiGupis a
3 of 6

 
oO oN DH FF WY NO =

NH NO NO NO HR KR Rom mmm mek em
Ss A F&F WD NY —& CFC OO wo TIT DH HW FP WOW PPO KF COC

 

1.3. Upon information and belief, at all relevant times, Porter-Cable was and is a
corporation duly organized under the laws of Maryland with its principal place of business in
Tennessee.

Il. JURISDICTION AND VENUE

2.1 Ohio Security reallages all preceding paragraphs as though fully set forth
herein.

2.2 The amount of Ohio Security’s claim for damages exceeds $100,000.00.
Therefore, jurisdiction in this matter is conferred to the Superior Court of the State of Alaska.

2.3 The incident that forms the basis of this lawsuit occurred in Fairbanks, Alaska,
and venue in this matter is properly laid in the Fourth Judicial District at Anchorage.

it, FACTUAL BACKGROUND

3.1 Ohio Security reallages all preceding paragraphs as though fully set forth
herein.

3.2 On May 12, 2019, fire erupted at the Subject Property.

3.3. Subsequent investigation revealed that the fire originated at an air compressor
manufactured by Porter-Cable (“Subject Air Compressor”).

3.4 Further investigation revealed that the Subject Air Compressor was defective
and caused the fire.

3.5 Following the fire, CJ submitted a claim to its insurer, Ohio Security. Ohio
Security made payments to CJ for the damages sustained due to the fire pursuant to the terms
of its insurance policy; thus, Ohio Security is equitably, contractually, and legally subrogated
to the rights and remedies that CJ may have against Porter-Cable to the extent of its payments
under the policy of insurance,

3.6 As a result of the fire, Ohio Security incurred damages in an amount to be

proven at trial, which is currently estimated to be approximately $244,277.31.

LAW OFFICES OF
COMPLAINT 2 COZEN O'CONNOR

A PROFESSIONAL CORPORATION
999 THIRD AVENUE
SUITE 1900
WELLS FARGO CENTER
SEATTLE, WASHINGTON 98104
(206) 340-1000

LEGAL\S1860656\1 00042.0021.000/455262.000

Case 4:21-cv-00018-JWS Document 1-1 Filed 08/02/21 Page 4 @ix@isBit A
4o0f6

 
oO Fe YN DH A FP W YPO

NY NY NHN NN NR Rw eke
Nn WA FF DW NH - FD Oo Be DW DR HW B WH WH |= CS

 

IV. CAUSE OF ACTION: STRICT PRODUCT LIABILITY

 

4.1 Ohio Security reallages all preceding paragraphs as though fully set forth
herein.

4.2 Porter-Cable manufactured the Subject Air Compressor that caused the fire to
the Subject Property.

4.3 Porter-Cable is a manufacturer and/or commercial seller of the Subject Air
Compressor for purposes of this lawsuit.

4.4 — The Subject Air Compressor was not reasonably safe in design in that the
likelihood that the Subject Air Compressor could fail and cause a fire under foreseeable
circumstances and the seriousness of such injury outweighed the burden on Porter-Cable to
design its product in a manner that would have prevented the damage.

4,5 The Subject Air Compressor was not reasonably safe in construction because
when it left Porter-Cable’s hands, it deviated in some material way from Porter-Cable’s design
specifications or performance standards or deviated in some material way from otherwise
identical units of the same product line.

4.6 The Subject Air Purifier was not reasonably safe because an ordinary consumer
does not contemplate using such a product in a foreseeable manner would cause it to fail and,
thereby, cause substantial property damage.

4.7 Asa direct and proximate cause of Porter-Cable’s conduct, Ohio Security
incurred damages in an amount to be proven at trial, which is currently estimated to be
approximately $244,277.31.

V. PRAYER FOR RELIEF

WHEREFORE, Ohio Security prays the Court for relief as follows against Porter-

Cable: .

 

1, For Ohio Security be awarded its damages in an amount to be proven at the

LAW OFFICES OF
COMPLAINT -3 COZEN O'CONNOR

A PROFESSIONAL CORPORATION
989 THIRD AVENUE
Suite 1900
WELLS FARGO CENTER
SEATTLE, WASHINGTON 986104
(206) 340-1000

LEGAL\5S1860656\1 00042.0021.000/455262,000

Case 4:21-cv-00018-JWS Document 1-1 Filed 08/02/21 Page 5 @i@uypit a
5 of 6

 
20D Oo DY DN HW B WD WH we

RY NY BY NY NY ND RD wm eee
Nn WA F&F WN = FS OO BM SW DH HM B&B HO BH SB SG

|

|

time of trial;
2. For Ohio Security’s costs and expenses incurred herein;
3. For any reasonable attorney’s fees as allowed by law;

4, For prejudgment interest as allowed by law from the date of the fire incident up
until the time judgment is rendered herein; and
5. For such other and further relief as the Court deems just and equitable under the

circumstances.

DATED this 4" day of May, 2021.
COZEN O'CONNOR

By: /s/ Kyle Farnam
Kyle A. Farnam, AK Bar No. 1610085
Attorney for Plaintiffs

. LAW OFFICES OF
COMPLAINT - 4 COZEN O'CONNOR

A PROFESSIONAL CORPORATION
909 THIRD AVENUE
SUITE 1900
WELLS FARGO CENTER
SEATTLE, WASHINGTON 98104
(206) 340-1000

LEGAL\S 1 860656\1 00042.0021.000/455262.000
Case 4:21-cv-00018-JWS Document 1-1 Filed 08/02/21 Page 6 effipit a

 

6 of 6

 
